DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

It is noted that the Examiner for the instant Application has changed.

Priority
This application is a 371 National Stage Entry of PCT/EP2018/055984 filed on 3/9/2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application No. EP17160106.5 filed on 3/9/2017.  The certified copy has been electronically retrieved in the present application, filed on 9/5/2019.  The effective filing date for the instant Application is 3/9/2017.  It is noted that the effective filing date of one or more claims may change in future Actions due to amendments or further review of the priority document(s).
Election/Restrictions 
Applicant’s response dated 5/13/2022, which elected Group 1, claims 22-32, without traverse, is acknowledged.  Claims 33-48 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a non-elected invention.  

Formal Matters
Applicant’s preliminary amendment dated 12/5/2019, which cancelled claims 1-21 and added new claims 22-48, has been entered.  Claims 22-48 are pending.  As noted above, claims 33-48 have been withdrawn from further consideration at this time.  Claims 22-32 have been examined on the merits.

Claim Objection
Claim 26 is objected to due to the following informality:  
Claim 26 has a typographical error within the pH range.  Appropriate correction is requested.  
Claim Interpretation
Within claims 22, 30 and 32, it is noted that these claims indicate optional elements (e.g., claim 22: “(v) optionally adjusted…(vi) optionally stabilizing…(vii) optionally subjecting;” claim 30: “(viii) optionally drying”).  It is noted that MPEP § 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  The broadest reasonable interpretation for claims 22, 30 and 32 is that the optional elements can be considered not present and does not further limit the claim. 
Claim Rejection - 35 U.S.C. § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-32 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Nur et al. (U.S. PGPUB 2003/0124703; 2003).
In view of the above claim interpretation (i.e., the optional steps are considered not present and do not further limit the claims), claims 22-32, teach a method for specifically removing or isolating plasminogen (i.e., Glu-plasminogen) by contacting a mixture with an amino acid where the amino acid is covalently bound to a chromatographic support (paragraph 16).
Regarding claims 22 step (i), 23 and 32 step (i) Nur teaches that the mixture is selected from the group consisting of body fluids such as blood; blood fractions, and cryoprecipitate (i.e., cryo-poor) (paragraph 17).  
Regarding claims 22 steps (i-iv), 30 steps (i-iv), 32 step (i-iv) and 24,  Nur teaches that the method can be used to obtain highly purified plasminogen from the above mixtures, where after contacting the mixture with a chromatographic material having bound the amino acid, the plasminogen can be eluted from the chromatographic material (paragraph 18).  The plasminogen can be eluted by a solution containing a ligand, which competes with binding sites of the amino acid (e.g. tranexamic acid, a lysine amino acid analog), at the plasminogen protein (paragraph 18).  Such ligands are typically epsilon-amino acids, preferably lysine (paragraph 18).  Lysine may be employed at different concentrations, especially when the ionic strength of the elution medium is balanced by other ingredients e.g. electrolytes (paragraph 18).  
Regarding claims 22 step (v), 30 step (v), and 32 step (v), Nur also teaches that the plasminogen eluting from the solid phase can be made free of the elution buffer by a method that extracts the buffer components (e.g., dialysis, which adjusts the pH of the solution; paragraphs 19; dialyzed against buffer BN1 at pH 7.0; paragraph 83).
Regarding claims 22 step (ii), 24, 25, 30 step (ii), and 32 step (ii; -R-NH2 structure), Nur teaches that commercially available resins with immobilized-Lysine ligands and the TEA (tranexamic acid, a lysine amino acid analog) resin were used under optimized chromatographic conditions, the recovery and specific activity of the plasminogen were higher with the TEA resin (paragraph 21).  TEA resin and lysine resin remove plasminogen from the mixture (paragraph 21).  
Nur also teaches that the chromatographic support (e.g., Agarose or Sepharose™) is able to bind an amino acid such as lysine, TEA or epsilon hexanoic acid (a lysine amino acid analog; (paragraphs 27, 32 and 37; Table 1).  The chromatographic material employed can be a hydrophilic material (e.g., agarose, cellulose, controlled pore glass, silica gels, Sephacryl™ Agarose™ or Sepharose™ that can be a particulate chromatographic material or a monolithic block-material that can be suspended in an appropriate medium and the resulting slurry can be used in a chromatographic column (paragraph 29 and 30).  The tranexamic acid (TEA) is bound to the chromatographic support via a linker between the support and tranexamic acid (paragraph 31).  The chromatographic support is preferably modified by a moiety which reacts with primary or secondary amino groups (paragraph 32).
The resulting protein bands (i.e. the eluted Glu plasminogen) and the purity of the product correlate well with the specific activity of the plasminogen (paragraph 24; summary table 1). This indicates that the use of the TEA-Sepharose resin resulted in a highly purified plasminogen where it seems that no further purification is needed to use this product for the clinical indications (paragraph 24).  
Regarding claims 22 steps (i-iv), 30 steps (i-iv), and 32 steps (i-iv), Nur also teaches that the mixture (i.e., blood, blood fractions, cryoprecipitate) is incubated with the chromatographic support for a sufficient time period, and eluted (washed) with a neutral aqueous solution containing sodium salts, calcium salts, buffer salts after contacting the mixture with the support having bound tranexamic acid (paragraph 33).  
Subsequently, the plasminogen may be eluted with an aqueous solution containing a sufficient amount of lysine or an equivalent which competes with the covalently bound tranexamic acid (paragraph 33).  
Regarding claims 22 steps (i-iv), 26, 27, 30 steps (i-iv), and 32 steps (i-vi), Nur, Example 2 teaches that aliquots of human plasma pooled cryoprecipitate containing plasminogen were, and dialyzed against buffer BNI (0.12 M NaCl, 10 mM Tri Na-citrate, 1 mM CaCl.sub.2 at pH 7.0) and filtered through to obtain a clear solution (paragraph 72).  Syringe cylinders were packed with chromatographic resins (e.g., immobilized epsilon-aminohexanoic acid, immobilized Arginine/TEA and immobilized L-Lysine; paragraph 72).  Nur teaches that the optimized gel packing procedure was that the packed gels (chromatographic resins) were washed with 4 volumes of i) purified water, ii) 1 M NaCl, iii) purified water, iv) TLN 0.1 buffer (Tris 0.05 M Lysine 0.02 M, 0.1 M NaCl, pH 9.0), v) TLN 1 buffer (Tris 0.05 M, Lysine 0.02 M and 1 M NaCl, pH 9.0) and vi) purified water. All samples, loading and washing buffers were applied to the syringe cylinder following a centrifugation (paragraph 72).  
Equilibration was carried out with 4 volumes of BN1 and the pre-filtered concentrated cryoprecipitate was loaded onto the resin (2:1 v/v, respectively) this mixture was then incubated for 1 h at room temperature (paragraph 73).  Aliquots of the unbound "spin" washes were collected in plastic tubes after each centrifugation (paragraph 73).  The resin was washed with at least 13 column volumes of either BN1 buffer until the O.D.280 reached to 0.02 (paragraph 73).  Elution of plasminogen was carried out with TLN 1 buffer following by washing with four bed volumes of 3 M NaCl (paragraph 73).  
Regarding claims 22 steps (i-vii), 26-31 steps (i-vii), 31 and 32 steps (i-vi), Nur, Examples 3-4 teach  that cryoprecipitate was treated with aluminum hydroxide to adsorb the Vitamin K dependent clotting factors, and then incubated with a solvent detergent mixture (SD-1% Tri (n-butyl)phosphate, 1% Triton X-100) to inactivate lipid enveloped viruses, where the solvent detergent reagents were removed by castor oil extraction and hydrophobic interaction chromatography, and the preparation was subsequently pasteurized in the presence of sucrose and glycine as stabilizers (small molecule stabilizers; paragraph 81).
Sucrose and glycine were removed by diafiltration, tranexamic acid (TEA) and Arginine hydrochloride were added as stabilizers prior to sterile filtration.  Aliquots of the stabilized product was kept at -30°C. until used (paragraph 82).  Aliquots of frozen, virus inactivated cryoprecipitate were thawed and dialyzed against buffer BN1 (composed of 0.12 M NaCl, 0.01 M Tri Na-citrate, 1 mM CaCl.sub.2, at pH 7.0) or alternatively against 25 mM phosphate buffer. The latter solution was filtered (paragraph 83). A column of 10 mm in diameter was packed with either immobilized TEA (TEA Sepharose 6B) or immobilized Lysine (Ceramic HyperDF/Sepharose 4B) and washed with 4 volumes of each of the following solutions in sequence: i) purified water, ii) 1M NaCl, iii) purified water, iv) TLN 0.1 buffer (0.1 M NaCl, Lysine 0.02 M, Tris 0.05 M pH 9.0), v) TLN 1 buffer (1 M NaCl, Lysine 0.02 M, Tris 0.05 M pH 9) and vi) purified water. Equilibration was carried out with 4 volumes of BN1 or alternatively with phosphate buffer. The filtered cryoprecipitate was loaded into the column (paragraphs 84 and 90).  Samples of the unbound material were collected in plastic tubes and the resin washed with 16 column volumes of either BN1 buffer or phosphate buffer (paragraphs 85 and 91).  Elution of plasminogen was carried out with TLN 1 buffer followed by washing with four volumes of 3 M NaCl solution, four volumes of purified water and four volumes of 25% ethanol supplemented with 1 M NaCl (paragraph 85).  Results with Lysine resin also demonstrated the improved efficiency with the BN1 buffer as compared to phosphate buffer (paragraph 86).  
It is also noted in MPEP § 2131.02(III) that a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure.”  "[W]hether a generic disclosure necessarily anticipates everything within the genus … depends on the factual aspects of the specific disclosure and the particular products at issue." Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1083, 89 USPQ2d 1370, 1375 (Fed. Cir. 2008). See also Osram Sylvania Inc. v. American Induction Tech. Inc., 701 F.3d 698, 706, 105 USPQ2d 1368, 1374 (Fed. Cir. 2012) ("how one of ordinary skill in the art would understand the relative size of a genus or species in a particular technology is of critical importance").
A reference disclosure can anticipate a claim even if the reference does not describe “the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.” Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).  MPEP § 2131.02(III).  
As indicated above, Nur teaches a method of purifying Glu-plasminogen from a plasma fraction comprising the protein. There are four steps, and as noted in the claim interpretation the other indicated steps are optional and considered absent. The cryoprecipitate plasma is contacted with the chromatographic resin as indicated above.  A wash step and an elution step are indicated.  The difference between these wash and elution steps is the presence of competing cations present in the elution buffer as indicated.  Nur discloses a purification method for Glu-plasminogen using modified resin having covalently linked lysines, and lysine analogs (cationic groups).  The use of lysine to elute the bound plasminogen is also indicated. 
In view of the above, based on the disclosures from Nur, one of ordinary skill in the art would have “at once envisaged” the method of purifying Glu-plasminogen from the above teachings, the examples and claims 1-14 taught by Nur, 
Therefore, in light of the above, the Nur reference anticipates claims 22-32.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653


/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653